            Case 4:20-cv-00833-LPR Document 5 Filed 09/15/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

ELVIN SCOTT                                                                            PLAINTIFF
ADC #158250

v.                                    Case No. 4:20-cv-00833-LPR

HEFLIN, et al.                                                                     DEFENDANTS

                                               ORDER

       The Court has received and reviewed the Proposed Findings and Recommended Disposition

submitted by United States Magistrate Judge Joe J. Volpe. (Doc. 4). Plaintiff Elvin Scott did not

file any objections to this Recommendation. After careful review of the Recommendation and the

record, the Court concludes that the Proposed Findings and Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Plaintiff’s claims are DISMISSED without prejudice for failure to state a claim upon

which relief may be granted.

       2.      Plaintiff’s Complaint (Doc. 2) is DISMISSED.

       3.      This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would not

be taken in good faith.

       DATED this 15th day of September 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
